Case 2:20-cv-11619-CAS-JPR Document 10 Filed 01/19/21 Page 1of2 Page ID #:157

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No.  2:20-cv-11619-CAS-JPRx Date January 19, 2021

 

 

Title HAMSIK YAGHOBYAN V. NATIONSTAR MORTGAGE LLC ET AL

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (In Chambers) ORDER TO SHOW CAUSE WHY CASE
SHOULD NOT BE REMANDED

On November 8, 2019, plaintiff Hamsik Yaghobyan filed a complaint for breach of
contract, fraud, intentional misrepresentation, and intentional infliction of emotional
distress in Los Angeles County Superior Court against defendants Nationstar Mortgage
Holdings LLC aka Mr. Cooper Group, Inc., Deutsche Bank Trust Company Americas,
and Does 1-10 (collectively, “defendants’’).

On December 23, 2020, defendants filed a notice of removal to this Court pursuant
to 28 U.S.C. § 1446. Defendants claim that this Court has original subject matter
jurisdiction pursuant to 28 U.S.C. § 1332 because the parties are citizens of different
states and the amount in controversy exceeds the jurisdictional minimum. See Dkt. No.
1.

However, the notice of removal appears to be untimely. Pursuant to 28 U.S.C.
§1446(b), a notice of removal in an action removed on the basis of diversity must both:
(a) be filed within thirty days after the defendant receives a copy of the complaint or
summons, and (b) be filed within one year after commencement of the action, “unless the
district court finds that the plaintiff has acted in bad faith in order to prevent a defendant
from removing the action.” Defendant alleges that it accepted service of the complaint
on November 24, 2020, fewer than 30 days before this action was removed on December
23, 2020. However, this action was commenced in Los Angeles Superior Court on
November 8, 2019, more than one year before the date of removal, and defendant asserts
federal jurisdiction only on the basis of diversity pursuant to 28 U.S.C. § 1332. Thus, the
removal appears to be untimely.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-11619-CAS-JPR Document 10 Filed 01/19/21 Page 2of2 Page ID #:158

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-11619-CAS-JPRx Date January 19, 2021

 

 

Title HAMSIK YAGHOBYAN V. NATIONSTAR MORTGAGE LLC ET AL

 

Defendants are hereby ORDERED to SHOW CAUSE on or before January
29, 2021, why the instant action should not be remanded for lack of subject matter
jurisdiction.

00 : 00
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 2
